Plaintiff brought this action to foreclose a mechanic's lien. Defendants, by cross-complaint, sought recovery for damages to their property by the plaintiff. From a judgment entered in favor of the plaintiff, the defendants appealed.
[1] The judgment appealed from was entered October 29, 1928. On January 28, ninety-one days subsequent to the entry of the judgment, the statement of facts was served and filed. For this reason, the motion of respondent that the statement of facts be stricken must be granted.
[2] There being no statement of facts properly bringing the evidence here, and no question being presented which we can decide without the evidence, the judgment must be affirmed. It is so ordered.
HOLCOMB, FRENCH, MAIN, and PARKER, JJ., concur. *Page 223